PER CURIAM: *
The Federal Public Defender appointed to represent Luis Feusier has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Feusier has not filed a response. We have reviewed counsel’s brief and the relevant portions of the record reflected therein. We concur with counsel’s assessment that the petition presents no nonfrivolous issue for review. Accordingly, counsel’s motion for leave to *352withdraw is GRANTED, counsel is excused from further responsibilities herein, and the PETITION FOR REVIEW IS DISMISSED. See 6th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.